Citation Nr: 1424638	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-16 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

The Veteran; The Veteran's wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1943 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter of entitlement to service connection for PTSD, the Board believes the Veteran's claim must be remanded for further development.  

At the Veteran's July 2010 and May  2013 VA examinations, the examiners concluded that the Veteran did not meet the DSM-IV criteria for a current diagnosis of PTSD.  As a result, the Veteran's claim for service connection was denied by the RO.

However, a December 2013 psychiatry note by a VA physician diagnosed the Veteran with PTSD in accordance with DSM-IV criteria.  Unfortunately, the physician did not provide an opinion regarding the etiology of the Veteran's currently diagnosed PTSD.  As a result, the Board finds that a new examination with a corresponding opinion on the nature and etiology of the Veteran's currently diagnosed PTSD is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for PTSD, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Upon receipt of any new records, schedule the Veteran for a VA PTSD examination with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

In the opinion offered by the examiner, the examiner should discuss the findings of the Veteran's previous VA examinations, specifically the July 2010 and May 2013 examinations.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

 a)  If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD or any other disorder.

b)  If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c)  If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.
A complete rationale must be given for all opinions and conclusions. Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



